Citation Nr: 9925225	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  98-05 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

1.  Whether new and material evidence has been presented to 
reopen an earlier unfavorable line-of-duty determination as 
for a gunshot wound sustained on July 24, 1968.

2.  Whether trauma, other than a gunshot wound, sustained 
during in-service confinement was in the line of duty.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


REMAND

The veteran was on active duty from January 1968 to February 
1970; his net active service during this period was one year, 
six months, and one day.

This matter comes before the Board of Veterans' Appeals 
(Board) following an August 1997 decision of the Togus, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Specifically, by the August 1997 decision, the 
RO determined that stressful experiences incurred during in-
service confinement, which have in turn been identified as 
causative factors in the development of psychiatric 
disability, were not incurred in the line of duty, including 
a gunshot wound of the left leg sustained on July 24, 1968.

However, the Board notes that this was not the first time the 
RO entered a line-of-duty determination as for the gunshot 
wound of the veteran's left leg.  Specifically, by a 
September 1979 determination, the RO held that, because the 
gunshot wound of the veteran's left leg was due to willful 
misconduct, it was not sustained in the line of duty.  The 
veteran was notified of the decision and did not appeal.  
Therefore, the line-of-duty decision became final.  38 C.F.R. 
§ 19.118 (1979).  Whether a previous adverse line-of-duty 
determination should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying line-of-duty determination on its merits.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
the Board must initially address the question of whether 
"new and material" evidence has been presented sufficient 
to reopen the earlier line-of-duty determination.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  
As a result, the Board has characterized the issues on appeal 
as noted on the title page of this decision.  

Initially, the Board notes that the RO, in its August 1997 
decision did not specifically address the question of whether 
new and material evidence had been presented since the prior 
final denial in September 1979.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998) (new and material evidence 
must be presented in order to reopen a previously denied 
claim).  It also is not clear whether this question 

was not specifically addressed because the RO had tacitly 
determined that the prior line-of-duty determination should 
in fact be reopened or because the RO believed that the 
September 1979 decision was not a final determination.  
Whatever the reason, it does not now appear that the veteran 
was informed of the laws and regulations governing claims to 
reopen in the subsequently issued April 1998 statement of the 
case (SOC).

As stated above, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Moreover, in determining whether new and 
material evidence has been presented, VA must review the new 
evidence "in the context of" the old.  See Jones v. 
Derwinski, 1 Vet. App. 210, 215 (1991).  New and material 
evidence is "evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156 (1998); Hodge v. West, 
155 F.3d 1356 (Fed.Cir. 1998) (the previously used test of 
whether the newly received evidence raised a reasonable 
possibility of changing the prior outcome is now invalid).

To give the veteran the opportunity to directly address the 
above question, at least as to the July 1968 gunshot wound, 
the Board will remand this case.  This is required because 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that, when the Board addresses in 
its decision a question that has not yet been addressed by 
the agency of original jurisdiction (AOJ), the Board must 
consider whether the veteran has been given adequate notice 
of the need to submit evidence or argument on the question, 
whether he has been given an adequate opportunity to actually 
submit such evidence and argument, and whether the SOC or 
supplemental statement of the case (SSOC) provided to the 
veteran fulfills the regulatory requirements.  See 38 C.F.R. 
§ 19.29 (1998).  If not, the matter must be remanded to the 
RO to avoid prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 393 

(1993).  Moreover, controlling regulations provide that the 
SOC must contain, among other things, a summary of the 
applicable laws and regulations, with appropriate citations, 
and a discussion of how such laws and regulations affect the 
determination.  38 C.F.R. § 19.29 (1998).

Turning to the remaining line-of-duty question, namely 
whether stressful experiences incurred during in-service 
confinement (other than the gunshot wound) were incurred in 
the line of duty, the Board notes that the RO's August 1997 
decision appears to have been based on a finding that a 
favorable line-of-duty determination may not be granted in 
instances where the claimant was confined as a result of a 
Special court-martial conviction.  Interestingly, the 
provisions of 38 C.F.R. § 3.1(m) (1998) mandate that the 
requirements as to line of duty are not met, if at the time 
the injury was suffered or disease contracted, the veteran 
was either (1) avoiding duty by desertion, or was absent 
without leave which materially interfered with the 
performance of military duty, (2) confined under a sentence 
of court-martial involving an unremitted dishonorable 
discharge, or (3) confined under sentence of a civil court 
for a felony as determined under the laws of the jurisdiction 
where the person was convicted by such court.  See also 
38 U.S.C.A. § 105 (West 1991) (to the same effect).  

The language of § 3.1(m), by qualifying the type of 
confinement under sentence of a court-martial to that which 
involved an unremitted dishonorable discharge, strongly 
implies that confinement as a result of any other reason, 
such as pre-trial confinement or by reason of a court-martial 
sentence other than one that included an unremitted 
dishonorable discharge, does not per se prohibit a favorable 
line-of-duty determination for injury or disease contracted 
during the confinement.  This is significant because the 
available records do not show that the veteran ever received 
a sentence that included a dishonorable discharge.  Special 
courts-martial sentences were adjudged in August 1968 and 
November 1969 for separate charges; however, neither judgment 
included a dishonorable discharge.  Indeed, the dates of 
these actions appear to suggest that any confinement that 
occurred prior to August 6, 1968, was likely a pre-trial 
confinement, not the result of any court-martial sentence.  
Consequently, while Special courts-martial were no doubt 
convened for 

what was adjudged as misconduct within the meaning of the 
military justice code, the language of § 3.1(m) is not taken 
to mean that all that happens during a period of adjudged 
confinement by a Special court-martial must be found to be 
not in the line of duty.  This interpretation is consistent 
with 38 C.F.R. § 3.1(n)(3) (1998) which indicates that 
willful misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  § 3.1(n)(3).  

Because it is not clear that the veteran was serving a period 
of confinement in July 1968 as a result of any court-martial 
sentence, and because periods of confinement in his case do 
not appear to have been ordered by a General court-martial 
and did not include a dishonorable discharge, the Board finds 
that a remand is necessary to obtain additional evidence to 
clarify these points.  The Board also finds that it would be 
helpful to know more of the circumstances of the claimed 
stressful experiences.  This is so because a determination of 
willful misconduct requires finding that an act leading to 
injury or disease involved conscious wrongdoing or 
participation in a known prohibited action.  38 C.F.R. 
§ 3.1(n) (1998).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  The RO should seek from the 
service department more detail regarding 
any in-service period of confinement:  
the exact dates, logs or records showing 
daily events during any such confinement, 
the basis for any confinement, and the 
veteran's specific participation in any 
wrongdoing beyond the immediate events 
leading up to the gunshot wound of July 
24, 1968.

2.  Thereafter, the RO should expressly 
address the question of whether new and 
material evidence has in fact been 
presented since the September 1979 
decision 

with respect to the July 24, 1968, 
gunshot wound incident.  If so, the RO 
should address the merits of the gunshot 
wound line-of-duty determination.  The RO 
should also address the merits of the 
line-of-duty determination(s) as to other 
claimed "injuries" or stressful events 
incurred during in-service confinement.  
If any benefit sought is not granted, a 
SSOC should be issued.  The SSOC should, 
among other things, address the pertinent 
facts and evidence obtained since 
issuance of the April 1998 SOC and should 
include a summary of the laws and 
regulations applicable to attempts to 
reopen previously denied claims.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claim's folder should 
be returned to this Board for further appellate review, if in 
order.  No action is required of the veteran until he 
receives further notice.  The purpose of the remand is to 
obtain clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


